Citation Nr: 0406152	
Decision Date: 03/09/04    Archive Date: 03/19/04

DOCKET NO.  02-06 867	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, 
New York


THE ISSUE

Entitlement to an increased rating for hypertension, 
currently evaluated as 10 percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Steven D. Reiss, Counsel


INTRODUCTION

The veteran served on active duty from March 1966 to March 
1968.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an August 2001 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Buffalo, New York, that denied the veteran's claim of 
entitlement to an increased rating for hypertension.  The 
veteran perfected a timely appeal of this determination to 
the Board.

This appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

After a careful review of the claims folder, the Board finds 
that, for various reasons, the veteran's claim must be 
remanded for further action.

As a preliminary matter, the Board notes that shortly prior 
to the veteran's filing his increased rating claim in March 
2001, the Veterans Claims Assistance Act of 2000 (VCAA), Pub. 
L. No. 106-475, 114 Stat. 2096 (2000), was enacted in 
November 2000.  This liberalizing law is applicable to the 
appellant's claim because it is pending before VA.  See 
Bernklau v. Principi, 291 F.3d 795, 806 (Fed. Cir. 2002).  
The Act and its implementing regulations (codified at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a)) essentially 
eliminate the requirement that a claimant submit evidence of 
a well-grounded claim, and provide that VA will assist a 
claimant in obtaining evidence necessary to substantiate a 
claim.  38 U.S.C.A. § 5103A (West 2002); 66 Fed. Reg. 45620 
(to be codified at 38 U.S.C.A. § 3.159(c)).

These laws and regulations also include notification 
provisions.  As part of the notice, VA is to specifically 
inform the claimant and the claimant's representative, if 
any, of which portion, if any, of the evidence is to be 
provided by the claimant and which part, if any, VA will 
attempt to obtain on behalf of the claimant.  As such, a VCAA 
letter must specifically:  (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide; and (4) request or tell the 
claimant to provide any evidence in the claimant's possession 
that pertains to the claim, or something to that effect.  See 
38 U.S.C.A. § 5103 (West 2002); 38 C.F.R. § 3.159(b) (2003).  
Accordingly, on remand, the RO must send him a letter 
advising him of which portion of the evidence he is to 
provide, which part, if any, the RO will attempt to obtain on 
his behalf, and a request that the veteran provide any 
evidence in his possession that pertains to his claim.

In this case, to date, neither the appellant nor his 
representative was issued any sort of notification of the 
VCAA and the effect it had on his claims in appellate status.  
The Board points out that the claims folder was received at 
the Board in October 2002, almost two years after the VCAA 
was enacted.  The Board finds that the RO should inform the 
appellant and his representative of the VCAA and its 
notification provisions.  Accordingly, this case must be 
remanded.

In addition, during this appeal, the veteran has reported 
receiving regular VA outpatient care at the Bath, New York, 
VA Medical Center.  Indeed, in a May 2002 statement, the 
veteran indicated that he had seen his treating VA physician 
the prior Monday.  The Board observes, however, that records 
of his treatment at that facility, dated subsequent to 
February 2002, have not been associated with the claims 
folder.  In this regard, the Board notes that records 
generated by VA facilities that may have an impact on the 
adjudication of a claim are considered constructively in the 
possession of VA adjudicators during the consideration of a 
claim, regardless of whether those records are physically on 
file.  See Dunn v. West, 11 Vet. App. 462, 466-67 (1998); 
Bell v. Derwinski, 2 Vet. App. 611, 613 (1992).  The Board 
notes that, pursuant to the VCAA, VA must obtain these 
outstanding VA medical records, which will likely contain 
findings and conclusions that impact directly on the 
disposition of this matter.  See 38 U.S.C.A. § 5103A(b-c) 
(West 2002); 38 C.F.R. § 3.159(b-c) (2003).  As such, for 
this reason as well, the veteran's claim must be remanded.  

Further, in his statements, the veteran suggests that his 
hypertension has worsened since the most recent VA 
examination, which was conducted in August 2001.  As such, 
pursuant to the VCAA, the Board concludes that this matter 
must be also remanded for the veteran to undergo a 
contemporaneous and thorough VA examination.  See Snuffer v. 
Gober, 10 Vet. App. 400, 403 (1997); VAOPGCPREC 11-95 (1995), 
60 Fed. Reg. 43186 (1995).  See Snuffer v. Gober, 10 Vet. 
App. 400, 403 (1997); VAOPGCPREC 11-95 (1995), 60 Fed. Reg. 
43186 (1995).  

In view of the above, this matter is REMANDED to the RO for 
the following actions:

1.  The RO should send the veteran and 
his representative, a letter that 
complies with the notification 
requirements of 38 U.S.C.A. § 5103(a) and 
38 C.F.R. § 3.159(b).  The letter should 
explain, what, if any, information and 
(medical and lay) evidence not previously 
provided to VA is necessary to 
substantiate the veteran's claims.  The 
letter should indicate which portion of 
the evidence, if any, is to be provided 
by the veteran and which portion, if any, 
VA will attempt to obtain on his behalf.  
The letter should also request that the 
veteran provide any evidence in his 
possession that pertains to the claim.

2.  The RO should contact the veteran and 
request that he identify all VA and non-
VA health care providers that have 
treated him since March 2000 for his 
hypertension.  This should specifically 
include any records of his care Bath, New 
York, VA Medical Center, dated since 
February 2002.  The aid of the veteran in 
securing these records, to include 
providing necessary authorizations, 
should be enlisted, as needed.  If any 
requested records are not available, or 
if the search for any such records 
otherwise yields negative results, that 
fact should clearly be documented in the 
claims file, and the veteran should be 
informed in writing.  

3.  After associating with the claims 
folder all available records received 
pursuant to the above-requested 
development, the RO schedule the veteran 
for an appropriate VA examination to 
determine the current severity of his 
service-connected hypertension.  It is 
imperative that the examiner who is 
designated to examine the veteran reviews 
the evidence in the claims folder, 
including a complete copy of this REMAND, 
and acknowledges such review in the 
examination report.  All indicated tests, 
including blood pressure readings, must 
be conducted.  The examiner must report 
the veteran's blood pressure readings and 
discuss the extent and severity of this 
condition, to include identifying all 
manifestations of the disease, in a 
legible report.

4.  After completion of the foregoing, 
and after undertaking any further 
development deemed warranted by the 
record (and keeping in mind the dictates 
of the Veterans Claims Assistance Act of 
2000), the RO should readjudicate the 
veteran's claim in light of all pertinent 
evidence and legal authority.

5.  The veteran and his representative 
must be furnished a supplemental 
statement of the case and be given an 
opportunity to submit written or other 
argument in response thereto before the 
claims file is returned to the Board for 
further appellate consideration.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.43 and 38.02.



	                  
_________________________________________________
	DEBORAH W. SINGLETON
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).


